internal_revenue_service number release date index number ------------------------------ --------------------------------------- ------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b04 plr-121245-15 date date legend taxpayer ---------------------------------------------------------------- year ------ date ------------------ date -------------------------- date ------------------------ dear -------------- this letter_ruling refers to your request that the internal_revenue_service grant an extension of time under the authority in sec_301_9100-3 of the regulations on procedure and administration to file form_1128 application to adopt change or retain a tax_year taxpayer requests to change its accounting_period for federal_income_tax purposes from a taxable_year ending june to a taxable_year ending november effective november year and requests that form_1128 be considered timely filed under sec_301_9100-3 taxpayer a c_corporation is the parent company of a consolidated_group and is requesting relief on behalf of the group taxpayer uses an overall accrual_method of accounting for federal_income_tax purposes plr-121245-15 although taxpayer has maintained an accounting_period ending june it decided to change to a november year-end in order to align with its revenue cycle taxpayer did not seek the advice of its tax advisors when it decided upon the change in accounting_period and was unaware of the requirement to file form_1128 on or before the filing deadline of date taxpayer informed its tax advisors on date that it changed its accounting_period for financial reporting purposes beginning with the period ending date and also wanted to change its accounting_period for federal_income_tax purposes beginning with the period ending date thus taxpayer has requested an extension of time to file its form_1128 under sec_301_9100-3 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer’s late filed form_1128 requesting to change to november effective date is considered timely filed however the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election see sec_301 a this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 this ruling is based upon facts and representations that taxpayer submitted accompanied by a penalty of perjury statement this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 plr-121245-15 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely j peter baumgarten assistant to the branch chief branch office of associate chief_counsel income_tax accounting enclosure
